Citation Nr: 1140207	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to August 1982 (with 21/2 years of prior active service) and from December 1990 to May 1991.  He also had service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for sinusitis.  

By an August 2007 decision, the Board subsequently granted the Veteran's petition to reopen.  The Board remanded the case, most recently in January 2010, for further  evidentiary development and adjudication.  


FINDING OF FACT

The Veteran likely has sinusitis that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has sinusitis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for sinusitis.  Specifically, he asserts that he first experienced sinusitis while stationed in Southwest Asia on active duty and was treated for the disorder during service.  He contends that he has continued to experience the same symptomatology as was first treated in service and has continued to suffer from sinusitis from his time in service to the present.  As a result, the Veteran contends that service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

(The diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) do not include sinusitis.)

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the Louis Stokes Cleveland VA Medical Center (VAMC) and with private treatment providers, and reports of VA examinations conducted in September 2008 and January 2010.  Review of the Veteran's service treatment records reveals that he was seen on multiple occasions during his first period of active duty for complaints of coughing and congestion, which were identified as viral infections.  At his October 1990 examination, conducted at the start of his second period of active duty, the Veteran was found to have a normal nose and sinuses.  He responded "No" when asked if he experienced chronic or frequent colds, sinusitis, or other ear, nose, or throat trouble.  The Veteran subsequently responded "Yes" when asked on a December 1990 report of medical history if he experienced chronic or frequent colds.  

He underwent surgery in January 1995 to repair a deviated septum and was noted on a March 1995 report of medical examination to have a normal nose and sinuses, although sinus drainage following surgery was noted.  He wrote on his March 1995 report of medical history that he "can't breathe after running short distance; nose inhaler; pain in chest and throat."  At that time, the septum surgery was noted, but no other problems were recorded by the Veteran's examiner.

Relevant post-service medical evidence consists of records of treatment the Veteran has received both from private treatment providers and from the Louis Stokes Cleveland VA Medical Center (VAMC).  Post-service medical records from the Cleveland VAMC reflect that the Veteran was seen in September 1994 for complaints of congestion and cough that developed during his time in Southwest Asia.  At that time, an assessment of "sinuses" was assigned.  The next month, the Veteran was again seen for similar complaints and was diagnosed with allergic rhinitis and a deviated septum.  Subsequent records from the Cleveland VAMC reflect that the Veteran has sought ongoing treatment for complaints of nasal congestion that he reported began while he was on active duty in Southwest Asia.  

Records from the Veteran's ongoing treatment at the Cleveland VAMC reflect diagnoses of chronic sinusitis in February 2005 and January 2006, as well as a diagnosis of chronic rhinosinusitis in April 2007 and of chronic nasal congestion in August 2007.  He was also diagnosed with chronic rhinitis in April 2006 and December 2007.  His treating VA physician submitted a letter to VA in June 2005 in which he noted the Veteran's history of "known chronic sinusitis" that had begun, according to the Veteran, while he was still on active duty.  In addition, the Veteran was assigned a diagnosis of chronic sinusitis by a private treatment provider in September 1996, despite normal radiological study of his sinuses.

The Veteran was examined by VA in September 2008 and January 2010.  Report of the September 2008 examination reflects that the Veteran complained of experiencing symptoms of nasal congestion and sinus headaches that first developed while he was on active duty in Southwest Asia.  The Veteran stated that the symptoms never fully abated after his separation from active duty.  The examiner noted the Veteran's history of surgery to repair a deviated septum and noted that he had been taking over-the-counter medications continuously since active duty.  The examiner conducted radiological and computed tomography (CT) scan of the Veteran's sinuses, which returned normal results.  The examiner found that the Veteran did not suffer from chronic sinusitis, due to the negative test results, and opined that a deviated septum, which remained despite earlier surgery, could be contributing to the Veteran's symptoms.

Pursuant to the Board's January 2010 remand, a second VA examination concerning the Veteran's claim for service connection for sinusitis was conducted in January 2010.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history and complaints.  He noted that the Veteran reported that he had first experienced symptoms of sinusitis, including congestion, sinus headache, and post-nasal drip, while on active duty and had sought treatment at that time.  The Veteran further stated that he had treated the symptoms with over-the-counter medications, which he had been using routinely in the years since service.  The examiner conducted a physical examination, including CT study, and concluded that the Veteran did not experience chronic sinusitis.  In so finding, the examiner noted that the Veteran still had "significant septal deviation" despite his January 1995 surgery.  The examiner also noted that the Veteran had been using over-the-counter medication for many years despite being cautioned by his treatment providers on the possibility of "rebound and side effects."  The examiner did not offer a diagnosis to account for the Veteran's complaints.   

The Veteran and his mother have also submitted written statements to VA in support of his claim.  In these statements, the Veteran has contended that he first experienced symptoms of sinusitis while serving on active duty and has sought treatment for those symptoms from his time in service to the present.  The Veteran has further stated on multiple occasions, including in a June 2005 statement to VA, that he first sought treatment for sinusitis in service and has continued to experience symptoms of sinusitis from his time in service until the present.  The Veteran has also made multiple statements to his private and VA treatment providers that he first developed symptoms of sinusitis while on active duty and has continued to have the same symptoms to the present.  In addition, the Veteran's mother submitted a statement dated in November 1996 in which she stated that the Veteran had returned from his overseas duty with congestion and had experienced similar symptoms since that time.

With respect to the Veteran's contention that he first experienced symptoms of sinusitis on active duty that have continued to the present, the Board looks to the Veteran's statements made to VA and to private treatment providers, as well as his mother's statement.  The Veteran has stated on multiple occasions that he first experienced sinusitis during service.  Similarly, the Veteran's mother stated in her November 1996 letter to VA that her son had come home from Southwest Asia with sinus congestion that had not resolved since his separation from service.  Given this evidence, the Board finds the Veteran to be credible in his statements that he first experienced sinusitis while on active duty and has continued to experience similar symptomatology since that time.  

The Board acknowledges that the September 2008 and January 2010 VA examination reports contain opinions adverse to the Veteran's claim.  It appears, however, that those opinions were based, at least in part, on the examiners' failure to consider the Veteran's consistent and credible statements that he first experienced symptoms of sinusitis in service and has continued to experience them since that time.  The Board thus concludes that the September 2008 and January 2010 VA examiners' statement are of limited probative value to the extent that they based their opinions solely on the lack of medical test results to document sinusitis on the day of the examination, as opposed to the continuity of symptomatology and diagnosed sinusitis displayed by the Veteran's statements and his post-service medical history.  The Board notes that the Veteran's primary stated symptom, as confirmed by multiple treatment providers, is congestion.  The Board concludes that such a symptom is capable of lay observation.  The Board further notes that the negative medical opinions offered at the Veteran's September 2008 and January 2010 VA examinations appear to have been provided without regard to the Veteran's symptoms and his history of having experienced the same symptomatology from his time in service to the present.  The examiners failed to explain the reasons for rejecting the Veteran's statements of continuity of symptoms.  In addition, the Board finds that, although the VA examiners found the Veteran to have no radiological or CT evidence of sinusitis, he in fact has carried diagnoses of chronic sinusitis assigned by both VA and private treatment providers, including one private physician who assigned such a diagnosis despite a normal radiological examination of the Veteran's sinuses.   The Board thus concludes that the evidence from the Veteran's private and VA treatment providers, combined with credible evidence from the Veteran and his mother concerning the continuity of his symptoms, outweighs the negative conclusions of the VA examiners.

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of sinusitis while he was still on active duty, as well as his repeated treatment for sinusitis and related sinus problems at both VA and private facilities, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of sinusitis since service.  The Board finds that such a conclusion is bolstered by the statement submitted by the Veteran's treating VA physician in June 2005, which noted that the Veteran had "known chronic sinusitis" dating back to military service.  This finding is also corroborated by the Veteran's mother, who indicated in a November 1996 statement that the Veteran returned from his service in Southwest Asia with symptoms of congestion that had not resolved.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran currently suffers from sinusitis that is traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


